   Case: 1:15-cr-00260 Document #: 328 Filed: 05/15/19 Page 1 of 3 PageID #:3058



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

UNITED STATES OF AMERICA                      )
                                              )
               v.                             )         No. 15 CR 260-1
                                              )
                                              )         Judge Jorge L. Alonso
DAVID COLLETTI                                )

                     MOTION OF THE UNITED STATES FOR ENTRY OF
                           A FINAL ORDER OF FORFEITURE

       The UNITED STATES OF AMERICA, through JOHN R. LAUSCH, JR., United States

Attorney for the Northern District of Illinois, moves for entry of a final order of forfeiture as to

specific property pursuant to the provisions of Title 18, United States Code, Section 981(a)(1)(C),

Title 28, United States Code, Section 2461(c), and Fed. R. Crim. P. 32.2, and in support thereof

submits the following:

       1.      On May 5, 2015, an indictment was returned charging defendant DAVID

COLLETTI with wire fraud in violation of 18 U.S.C. § 1343. The indictment sought forfeiture to

the United States of certain property pursuant to the provisions of 18 U.S.C. § 981(a)(1)(C) and

28 U.S.C. § 2461(c).

       2.      On May 4, 2016, pursuant to Fed R. Crim. P. 11, defendant DAVID COLLETTI

entered a voluntary plea of guilty to the indictment.

       3.      Pursuant to the terms of his plea agreement, defendant DAVID COLLETTI agreed

that the following property is subject to forfeiture as property that constitutes or is derived from

proceeds traceable to his wire fraud violation.

               (a)       a 2014 Acura MDX, VIN: 5FRYD4H49EB008384; and

               (b)       a 2009 Acura TL, VIN: 19UUA96589A006515.
   Case: 1:15-cr-00260 Document #: 328 Filed: 05/15/19 Page 2 of 3 PageID #:3059



       4.      On July 7, 2016, this Court entered a preliminary order of forfeiture forfeiting all

right, title, and interest of defendant DAVID COLLETTI in the foregoing property. Pursuant to

the provisions of 21 U.S.C. ' 853(g), as incorporated by 28 U.S.C. § 2461(c), the Court directed

the United States Marshal Service, to seize and take custody of the foregoing property for

disposition according to law. Further, pursuant to the provisions of 21 U.S.C. ' 853(n)(1), as

incorporated by 28 U.S.C. § 2461(c), the United States was ordered to publish notice of its

intention to dispose of the foregoing property according to law.

       5.      Pursuant to the provisions of 21 U.S.C. ' 853(n)(1), as incorporated by 28 U.S.C.

§ 2461(c), beginning on August 17, 2016 and continuing for at least 30 consecutive days, notice

of the criminal forfeiture was posted on an official government internet site. A copy of the

declaration of publication is attached as Exhibit A. Pursuant to the provisions of 21 U.S.C. '

853(n)(1), as incorporated by 28 U.S.C. § 2461(c), no other parties are known to have an interest

in the property and accordingly, no other parties were personally served with a copy of the notice

of forfeiture and the preliminary order of forfeiture.

       6.      To date, no petitions have been filed requesting a hearing to adjudicate an interest

in the foregoing property and the time in which to do so has expired.




                                                  2
   Case: 1:15-cr-00260 Document #: 328 Filed: 05/15/19 Page 3 of 3 PageID #:3060



       WHEREFORE, pursuant to the provisions of 18 U.S.C. § 981(a)(1)(C), 28 U.S.C. §

2461(c), and Fed. R. Crim. P. 32.2, the United States requests that this Court enter a final order of

forfeiture as to the foregoing vehicles in accordance with the draft final order of forfeiture which

is submitted herewith.




                                                      Respectfully submitted,

                                                      JOHN R. LAUSCH, JR.
                                                      United States Attorney


                                                      By: s/Jennie Levin
                                                          JENNIE LEVIN
                                                          Assistant United States Attorney
                                                          219 South Dearborn Street
                                                          Chicago, Illinois 60604
                                                          (312) 353-5300




                                                 3
